 PAN AMERICAN REFINING CORPORATION625Direction of Election.All persons hired since May 31, 1951, the dateof the strike, and all strikers shall be presumptively 3eligibleto vote,subject to challenge.Approximately five production and maintenance employees workon a part-time basis.The Employer takes the position that theyhave a sufficient interest in bargaining conditions at the plant to makethem eligible to vote in the election.The Petitioner disagrees.It isnot clear in the record whether the part-time employment is casual orregular. Regular part-time employees are eligible to vote; casual em-ployees are not eligible .4Part-time employees may vote subject tochallenge.Challenged ballots shall not be counted unless they affect the re-sults of the election, in which event the question as to which of theseballots shall be opened and counted will await a further investigationconcerning the employment status of the affected individuals.[Text of Direction of Election omitted from publication in thisvolume.]3 Nothing in this Decision should be construed as Indicating that the Board has prejudgedany of the questions which may be drawn into issue by a challenge to the eligibility ofcertain voters,Including such questions as to whether(1) a new employee is a permanentreplacement,(2)an employee who went on strike has been validly replaced, or (3)any employee's position no longer exists by reason of Its permanent discontinuance foreconomic reasons.The Pipe Machinery Company,76 NLRB 247.4The Morrison Milling Company,83 NLRB 800.PAN AMERICAN REFINING CORPORATIONandASSOCIATED GUARDS OFGALVESTON COUNTY, PETITIONER.Case No. 39-RC-292.July 26,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clifford W. Potter,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1The motion of Oil Workers International Union, CIO,Local 449,hereinafter calledthe Intervenor,to dismiss the petition is denied.It is not the Board's function in arepresentation proceeding to pass upon the question of whether or not the property rightsof the parties will be affected by the action taken herein.Boston Machine Works Com-pany,89 NLRB 59.95 NLRB No. 71. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.,The labor organizations involved claim to represent certain em-ployees of the Employer?3.On July 1, 1949, a contract was executed by the Employer andthe Intervenor as the sole representative of all production and main-tenance employees, including guards, at the Employer's Texas Cityrefinery.This contract was to continue for 2 years, with the provi-sion that at the end of 1 year, either party could terminate the agree-ment by giving to the other party not less than 60 days' written noticeprior to July 1, 1950.On January 4, 1951, the contract was modified,the modified contract to be effective as of July 1, 1949, and to continuefor 3 years.The petition was filed March 12; 1951.The Intervenorcontends that this proceeding is barred by its existing contract withthe Employer.As the petition was timely filed in relation to the original con-tract term which was prematurely extended by the agreement ofJanuary 4, 1951, we find that the contract presently in force betweenthe Intervenor and the Employer is not a bar to this proceeding.3There is testimony in the record, elicited by the Intervenor, indi-cating that Petitioner had at one time as its business representativea person who now represents, the Intervenor in its bargaining with theEmployer.However, Petitioner's witness stated that the Petitionerhas no business representative at this time, and this evidence is uncon-tradicted by the record.Accordingly, we conclude that there is nopresent relationship between the Petitioner and the Intervenor, andwe find that the Petitioner is not presently affiliated directly or'indi-rectly within the meaning of Section 9 (b) (3) of the Act, with.theIntervenor or any other labor organization which admits to its mem-bership persons other than guards.4We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner desires to be certified as the bargaining representa-tive of a unit composed of employees in the plant-protection depart-ment at the Employer's Texas City, Texas, plant, excludingsupervisors.The parties apparently agree that these employees are,At the hearing, the Employer and the Intervenor refused to stipulate that the Peti-tioner is a labor organization within the meaning of theAct.Asthe,Petitioner existsfor the purpose of engaging in collective bargaining with the Employer with respect towages, hours, and other conditions of employment,we find that the Petitioner is a labororganization as defined in the Act.The Suffolk Peanut Company,94 NLRB No.150;Bar-mac, Inc.,89 NLRB 139.,Gimbel Brothers,Inc.,87 NLRB 449;American Steel Foundries,85 NLRB 19;Robert-shaw-Fulton Controls Company,77 'NLRB 316; seeWestern Electric Company, Incorporated,94 NLRB 54 ;Republic Steel Corporation,84 NLRB 483.SeeBrooklyn Piers Inc.,88 NLRB 1364;International Harvester Company,81 NLRB374;Chrysler Corporation,79 NLRB 462. PAN AMERICAN REFINING CORPORATION627guardswithin the meaning of the Act,5 but disagree with,respectto the composition of the unit.The Employer contends, over theobjection of the Petitioner, that four patrol sergeants and one gate-man-patrolsergeant should be- excluded from the unitas supervisors.The Intervenor maintains that these employees, as well as the restof the employees in the plant-protection department, are covered .by the existing agreement between the Employer and the Intervenorand that the unit is therefore inappropriate.°The classification of patrol sergeant arose during World War IIwhen someone was needed to check up on the guards and to coordinatetheir activities.The four full-time patrol sergeants are paid 15 centsmore per hour than the other plant-protection employees and weara distinctive cap insignia.The patrol sergeants rotate shifts so that each of them -regularlyworks night shifts.During the daylight shift, they patrol the prop-erty in a radio-equipped car, and see that. the work of the guardsis carried out.As the chief and assistant chief of the plant-protectiondepartment are away from the plant during the night shifts, the patrolsergeant on duty is the highest ranking individual in the department.The patrol sergeant performs about the same duties at night as he doesduring the day shift.Although in the event of something extremelyunusualhe would ordinarily contact the chief or assistant chief of thedepartmentif they were available, the patrol sergeant is authorized totake such action on the spot as he deems necessary when these superiorsare not at the plant.Moreover, the patrol sergeant has authority tochange the assignments of the men working under him. If an em-ployee fails to report for his shift, the patrolsergeantmay holda man over from the previous shift; or if the patrol sergeant wishesto replace the missing employee he may summon a man from anotherdepartment in the plant or transfer a guard on duty to a vacant post.In discharging their duties on the night shift, the employees in ques-tion make decisions which require the exercise of independent judg-ment.It is clear., therefore, that at least when these patrol sergeantsare on the night shift, they are acting as supervisors within the meaningof the Act.7The Board has repeatedly held that if an employee servesas a supervisor for a fixed and substantial period during the regularcourse ofhis employment, he should be excluded from a unit as a super-6The record shows that these employees are guards as defined in the Act,and we so find.9The bargaininghistory atthe Employer's plant reveals that the Intervenor has rep-resented pi6duction and maintenance employees and guards in a single unit.However,when the Board finds a unit of guards to be appropriate,the Board is requiredby the Actto certify a bargaining representative which does not represent employees other thanguards.--P SeeSouthern Industries Company,92 NLRB 998;Pan American Refinining Corporation,Chemical Division,85 NLRB 1506;Pittsburgh PlateGlassCompany,53 NLRB-1181. -961974-52-vol.95--41 628DECISIONSOF NATIONAL LABOR RELATIONS BOARDvisor.8Accordingly, we find that the patrolsergeants are supervisorsand shall exclude them from the unit aWe find that all plant-protection employees at the Employer's TexasCity, Texas, plant, excluding all supervisors as defined in the Act,-'constitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBERSMURDoCK and STYLES took no part in the consideration of-the above Decision and Direction of Election.8Evening News Publishing Company,93 NLRB 1355;Salt Lake Refining Company,86 NLRB 68;The Texas Company, Salem Gasoline Plant,85 NLRB 1211;Pan AmericanRefining Company,supra,footnote 6.6 The gateman-patrol sergeant works as a gateman 4 days a week and as a patrol sergeanton the night shift 1 day a week. As he performs the same duties and has the same re-sponsibilities on the night shift as the full-time patrol sergeants,we find that the gateman-patrol sergeant is a supervisor and shall exclude him from the unit. See footnote 7,supra.10Excluded In this classification in accordance with the agreement of the parties arethe chief and assistant chief of the plant-protection department.THE STANDARD LIME AND STONE COMPANYandUNITED STONE ANDALLIED PRODUCTS WORKERS OF AMERICA,CIO, PETITIONER.CaseNo. 8-RC-1231. July 06, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Carroll L. Martin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'The Employer's requestfor oral argument is denied, inasmuch as the record and the briefs, inour opinion, adequately present the positions of the parties.Upon the entire record in this case, the Board finds1.The Employer is engaged in commerce within the meaning of theAct.At the hearing,District 50,UnitedMineWorkers of America, and Its Local 12965, here-inafter called the Intervenor,were permitted to intervene in this proceeding,notwithstand-ing their noncompliance with the filing requirements of the Act.The Petitioner objectedto the allowance of the intervention upon the ground of the Intervenor's noncomplianceand upon the further ground that the contract contains an illegal union-security clause.-We have previously held that It was not error to permit the intervention of a noncomplyingunion which has a colorable claim to a contractual interest.The Liquid Carbonic Corpora-;tion,85 NLRB 284; Cf.Northern Indiana Public Service Corporation,91 NLRB 172. See,footnote9, infra.95 NLRB No. 66.